



CONSENT AGREEMENT AND AMENDMENT


THIS CONSENT AGREEMENT AND AMENDMENT dated as of October 7, 2016 (this
“Agreement”) is entered into among Tech Data Corporation, a Florida corporation
(the “Lessee”), SunTrust Bank, a Georgia banking corporation (the “Lessor”), the
Lenders party hereto, the Alternative Lessees party hereto, the Guarantors party
hereto and SunTrust Equity Funding, LLC, as agent (the “Agent”). All capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to such terms in the Participation Agreement (as defined below).


RECITALS


WHEREAS, the Lessee, the Lessor, the Lenders and the Agent entered into that
certain Fourth Amended and Restated Participation Agreement, dated as of June
27, 2013 (as heretofore amended and as further amended or modified from time to
time, the “Participation Agreement”), which has been acknowledged and agreed to
by the Alternative Lessees;


WHEREAS, the Lessor and the Lessee entered into that certain Fourth Amended and
Restated Lease Agreement, dated as of June 27, 2013 (as heretofore amended and
as further amended or modified from time to time, the “Lease Agreement”), which
has been acknowledged and agreed to by the Alternative Lessees;


WHEREAS, the Lessee, the Subsidiaries of the Lessee party thereto, the Agent and
the Lessor entered into that certain Third Amended and Restated Guaranty
Agreement (Lessee Obligations), dated as of June 27, 2013 (as heretofore amended
and as further amended or modified from time to time, the “Guaranty Agreement”);


WHEREAS, the Lessor, the several lenders from time to time parties thereto and
the Agent entered into that certain Fourth Amended and Restated Credit
Agreement, dated as of June 27, 2013 (as heretofore amended and as further
amended or modified from time to time, the “Lease Credit Agreement”);


WHEREAS, the Lessee has entered into that certain Interest Purchase Agreement
(the “Kohler Acquisition Agreement”), dated as of September 19, 2016, with
Avnet, Inc., which provides for the purchase of a line of business from Avnet,
Inc. by the Lessee (the “Kohler Acquisition”);


WHEREAS, in connection with the Kohler Acquisition, the Lessee intends to (i)
enter into certain amendments to and/or refinance the Tech Data Credit Agreement
to provide for, among other things, an increase in the borrowing limits
thereunder and changes to the financial covenants set forth therein and (ii)
enter into additional financing facilities, including a new term loan credit
facility, which amendment (or refinancing) and additional financing facilities
have not yet been finalized;


WHEREAS, the Lessee has obtained bridge financing commitments in connection with
respect to the Kohler Acquisition and in connection therewith, the Lessee has
requested that the Agent, the Lessor and the Lenders consent to the changes to
the Incorporated Covenants (as defined





--------------------------------------------------------------------------------





in the Participation Agreement) that the Lessee anticipates will be effected
with the amendment to (or refinancing of) the Tech Data Credit Agreement, and
the Agent, the Lessor and the Lenders are willing to consent to such changes to
the Incorporated Covenants on the terms set forth in this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings assigned thereto in the Participation
Agreement.
2.    Consent to Changes to Incorporated Covenants. Effective as of the Consent
Effective Date (as defined below), but subject to the terms of this Agreement,
the Financing Parties that are signatories hereto hereby consent and agree, and
the Agent hereby consents and agrees, that the changes to the Incorporated
Covenants, and certain definitions used therein, that are set forth on Exhibit A
hereto shall be deemed to modify the Incorporated Covenants applicable under the
Participation Agreement and the other Operative Agreements, provided that, in
the event that after the Consent Effective Date, the Lessee enters into any
amendment or replacement to the Tech Data Credit Agreement or successor or
replacement credit agreement (the “Kohler Amended Revolver”) and pursuant to the
terms of the Kohler Amended Revolver, the terms of the Incorporated Covenants
are different from those set forth on Exhibit A hereto or, with respect to those
Incorporated Covenants that have not been modified by inclusion on Exhibit A
hereto, are different from those set forth in the Tech Data Credit Agreement as
in effect on the date of this Agreement (other than in each case, modifications
to the section references), or if the financial covenants in the final agreement
for any term loan entered into by the Lessee in connection with the Kohler
Acquisition are different than those set forth on Exhibit A hereto, then the
Lessee shall promptly notify the Agent thereof in writing and, if and to the
extent requested by the Majority Financing Parties, such different Incorporated
Covenants or financial covenants, as the case may be, shall become effective as
the Incorporated Covenants for purposes of the Participation Agreement and the
other Operative Agreements. In the event that a Kohler Amended Revolver does not
become effective prior to the date that the Kohler Purchase Agreement is
terminated or expires, then the changes to the Incorporated Covenants effected
by this Agreement shall automatically, without any further action on the part of
any party, become null and void.
3.    Applicable Margin. In the event that the “Applicable Rate” as defined in
the Tech Data Credit Agreement is increased pursuant to the Kohler Amended
Revolver, then the Lessee shall notify the Agent thereof on or before the
effective date of the Kohler Amended Revolver and the parties to this Agreement
shall enter into an amendment to the Participation Agreement providing for a
commensurate increase in the Applicable Margin, which amendment shall be
effective as of the date of the Kohler Amended Revolver Amendment (or, if
earlier, the effective date of the increase in the “Applicable Rate” pursuant to
the Kohler Amended Revolver).


2

--------------------------------------------------------------------------------





4.    Condition Precedent. This Agreement shall be effective upon (i) receipt by
the Agent of (i) counterparts of this Agreement duly executed by the Lessee, the
Alternative Lessees, the Guarantors, and the Majority Financing Parties and (ii)
payment to the Agent, in immediately available funds, of a fee equal to 5 basis
points (0.05%) of the aggregate Commitment of each Financing Party that executes
this Agreement, which fee shall be distributed by the Agent to each such
Financing Party within one Business Day of receipt (such effective date, the
“Consent Effective Date”).
5.    Miscellaneous.
(a)    The Participation Agreement and the obligations of the Lessee thereunder
and under the other Operative Agreements, as amended as expressly set forth in
this Agreement, are hereby ratified and confirmed and shall remain in full force
and effect according to their terms.
(b)    Each Alternative Lessee (i) acknowledges and consents to all of the terms
and conditions of this Agreement, (ii) affirms all of its obligations under the
Operative Agreements to which it is a party and (iii) agrees that this Agreement
and all documents executed in connection herewith do not operate to reduce or
discharge its obligations under the Operative Agreements to which it is a party.
(c)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the
Operative Agreements to which it is a party and (iii) agrees that this Agreement
and all documents executed in connection herewith do not operate to reduce or
discharge its obligations under the Guaranty Agreement or the other Operative
Agreements to which it is a party.
(d)    After giving effect to this Agreement, the Lessee represents and warrants
to the Agent and the Financing Parties that no event has occurred and is
continuing which constitutes a Default or an Event of Default.
(e)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or in a pdf format by email shall be
effective as an original for all purposes.
(f)    The headings of this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning thereof.
(g)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF FLORIDA, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES
OF CONFLICT OF LAWS.


3

--------------------------------------------------------------------------------





(h)    The Lessee shall pay, or reimburse the Agent for, any and all
out-of-pocket costs and expenses incurred by the Agent in connection with this
Agreement, including, without limitation, reasonable and documented attorneys’
fees, within thirty (30) days of receipt by the Lessee of an invoice for any
such costs and expenses.


[remainder of page intentionally left blank]




4

--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.




LESSEE & GUARANTOR:    


TECH DATA CORPORATION,
a Florida corporation




By:    /s/ Scott W. Walker        
Name:    Scott W. Walker
Title:    Treasurer


ALTERNATIVE LESSEE & GUARANTOR:    
    
TECH DATA PRODUCT MANAGEMENT, INC.,
a Florida corporation
                


By:    /s/ Scott W. Walker        
Name:    Scott W. Walker
Title:    Treasurer


ALTERNATIVE LESSEE:    


TD FACILITIES, LTD.,
a Texas Partnership


                
By:    /s/ Scott W. Walker        
Name:    Scott W. Walker
Title:    Treasurer




GUARANTOR:


TECH DATA FINANCE PARTNER, INC.,
a Florida corporation


By:    /s/ Scott W. Walker        
Name:    Scott W. Walker
Title:    Treasurer


            


S-1

--------------------------------------------------------------------------------







SUNTRUST BANK, as Lessor






By:     /s/ David A. Ernst        
Name:    David A. Ernst
Title:    Vice President




S-2

--------------------------------------------------------------------------------







SUNTRUST EQUITY FUNDING, LLC, as Agent






By:     /s/ Allison McLeod            
Name: Allison McLeod
Title: Manager




S-3

--------------------------------------------------------------------------------







THE BANK OF NOVA SCOTIA, as a Lender






By:     /s/ Winston Lua            
Name:    Winston Lua
Title:    Director




S-4

--------------------------------------------------------------------------------







FIFTH THIRD BANK, an Ohio banking corporation, as a Lender






By:                         
Name:
Title:


S-5

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as a Lender






By:     /s/ Richard J Ameny Jr.         
Name:    Richard J Ameny Jr.
Title:     Vice President


S-6

--------------------------------------------------------------------------------







MERCANTIL COMMERCEBANK, N.A., as a Lender






By:                         
Name:
Title:




S-7

--------------------------------------------------------------------------------





BTMU CAPITAL LEASING & FINANCE, INC., as a Lender






By:     /s/ Gregory B. Register        
Name:    Gregory B. Register
Title:    Managing Director




S-8

--------------------------------------------------------------------------------






EXHIBIT A


Incorporated Covenants with Changes




Financial Definitions
"Consolidated EBITDA" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries for such period, (c) the amount of depreciation
and amortization expense for such period, (d) cash extraordinary or nonrecurring
losses, expenses, fees and charges (including cash losses, expenses, fees and
charges incurred in connection with any issuance of debt or equity,
acquisitions, investments, restructuring activities, asset sales or divestitures
permitted hereunder and any cash integration and restructuring costs in
connection with the Kohler Acquisition) not to exceed $160 million in the
aggregate for all periods, (e) non-cash stock based compensation expense, and
(f) other non-recurring expenses of the Borrower and its Subsidiaries reducing
such Consolidated Net Income which do not represent a cash item.
"Consolidated Funded Indebtedness" means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations under the Tech Data Credit Agreement)
and all obligations evidenced by bonds, debentures (including all Convertible
Debentures), notes, loan agreements or other similar instruments (which amount,
for the avoidance of doubt, includes only the drawn portion of any line of
credit or revolving credit facility), (b) all purchase money Indebtedness, (c)
all direct obligations arising under letters of credit (including standby and
commercial), bankers' acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) all Attributable Indebtedness in respect of capital leases,
obligations under the Real Estate Financing Facilities and asset securitization
transactions, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary, and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary. "Consolidated Funded
Indebtedness" of a Person shall not include (x) any true sale by such Person of
accounts receivable, as determined in accordance with GAAP, which sale is not,
and is not made in connection with, an obligation under any Real Estate
Financing Facility or an asset securitization transaction and (y) any obligation
arising under a sale and lease back transaction that is an operating lease.
"Consolidated Interest Charges" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Borrower and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.
"Consolidated Interest Coverage Ratio" means, as of any date of determination,
subject to Section 8.13(c) of the Tech Data Credit Agreement, the ratio of (a)
Consolidated EBITDA for the period of the four prior


A-1

--------------------------------------------------------------------------------





fiscal quarters ending on such date to (b) Consolidated Interest Charges for
such four fiscal quarter period; provided, notwithstanding anything to the
contrary herein or in any other Loan Document (including Section 1.3(c) of the
Tech Data Credit Agreement), for purposes of calculating the Consolidated
Interest Coverage Ratio, Consolidated EBITDA will not be calculated on a Pro
Forma Basis.
"Consolidated Net Income" means the consolidated net income of Borrower and its
Subsidiaries, plus or minus minority interest of a Person, and excluding any
other gain or loss or credit of an extraordinary nature, all as determined in
accordance with GAAP.
“Consolidated Total Leverage Ratio” means, with respect to any Test Period,
subject to Section 8.13(c) of the Tech Data Credit Agreement, the ratio of (a)
Consolidated Funded Indebtedness as of the last date of the applicable Test
Period to (b) Consolidated EBITDA for such Test Period.
“Kohler Acquisition” means the acquisition, under the terms of the Kohler
Acquisition Agreement, of a line of business from Avnet, Inc.


“Kohler Acquisition Agreement” means that certain Interest Purchase Agreement,
dated as of September 19, 2016 by and between Avnet, Inc. and the Borrower, as
amended in accordance with the terms thereof and in effect from time to time,
including all schedules and exhibits thereto.


“Kohler Acquisition Closing Date” means the date on which the Kohler Acquisition
is consummated.
“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements have been or were required to have been delivered
pursuant to Section 7.1(a) or (b) of the Tech Data Credit Agreement.
"Pro Forma Basis" means, for purposes of calculating Consolidated EBITDA (other
than a calculation of Consolidated EBITDA for purposes of the Consolidated
Interest Coverage Ratio), any Acquisition (including, for the avoidance of
doubt, the Kohler Acquisition) with an aggregate purchase price of $100,000,000
or more shall be deemed to have occurred as of the first day of the most recent
four fiscal quarter period preceding the date of such transaction for which the
Borrower was required to deliver financial statements pursuant to Section 7.1(a)
or (b) of the Tech Data Credit Agreement. In connection with the foregoing,
income statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculation to
the extent (A) such items are not otherwise included in such income statement
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.1 of the Tech Data
Credit Agreement and (B) such items are supported by financial statements or
other information reasonably satisfactory to the Administrative Agent.




A-2

--------------------------------------------------------------------------------







Financial Covenants
Section 8.13. Financial Covenants.
(a)     Consolidated Total Leverage Ratio. Permit the Consolidated Total
Leverage Ratio, as of the last day of each fiscal quarter of the Borrower, to be
greater than, (w) 4.00 to 1.00 for each fiscal quarter ending prior to the
Kohler Acquisition Closing Date, (x) 4.75 to 1.00 starting with the first fiscal
quarter ending after the Kohler Acquisition Closing Date and for the following
two full fiscal quarters of the Borrower ending after the Kohler Acquisition
Closing Date, (y) 4.25 to 1.00 for the third and fourth full fiscal quarters of
the Borrower ending after the Kohler Acquisition Closing Date, or (z) 4.00 to
1.00 for the fifth full fiscal quarter of the Borrower ending after the Kohler
Acquisition Closing Date and each subsequent fiscal quarter of the Borrower.
(b)     Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio, as of the last day of each fiscal quarter of the Borrower, to be
less than 3.00 to 1.00.
(c)     Adjustment for Kohler Acquisition Indebtedness. Notwithstanding anything
to the contrary set forth herein, until the earlier of (A) the Kohler
Acquisition Closing Date and (B) the date on which the Kohler Acquisition
Agreement terminates or expires, any Indebtedness incurred by the Borrower to
finance the Kohler Acquisition (or any refinancing of any such Indebtedness)
shall be disregarded for the purpose of determining compliance with Section 8.13
of the Tech Data Credit Agreement to the extent that, and so long as, the cash
proceeds of such Indebtedness are either held in escrow on customary terms or
are held by the Borrower as unrestricted cash or cash equivalents and, in either
case, such Indebtedness is subject to a customary mandatory redemption feature
if the Kohler Acquisition is not consummated by the date specified in the
relevant definitive documentation.


Burdensome Agreements Covenant
Section 8.09. Burdensome Agreements. Enter into any material Contractual
Obligation (other than the Tech Data Credit Agreement or any other Loan
Document) that limits the ability of any Subsidiary to make Restricted Payments
to the Borrower or any Guarantor or to otherwise transfer property to the
Borrower or any Guarantor.










A-3